Name: Commission Regulation (EEC) No 2779/83 of 4 October 1983 on the supply of common wheat flour to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 10 . 83 Official Journal of the European Communities No L 273/21 COMMISSION REGULATION (EEC) No 2779/83 of 4 October 1983 on the supply of common wheat flour to the Arab Republic of Egypt as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food ¢ aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implemen ­ ting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 29 July 1983, the Commission of the European Communities decided to grant, under a Community measure, 135 000 tonnes of cereals to the Arab Republic of Egypt under the food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (&lt;) OJ No L 352, 14 . 12. 1982, p. 1 . O OJ No L 196, 20 . 7 . 1983, p. 1 . ( «) OJ No 106, 30 . 10 . 1962, p. 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26 . 7. 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27. No L 273/22 Official Journal of the European Communities 6 . 10 . 83 ANNEX I 1 . Programme : 1983 2. Recipient : Arab Republic of Egypt 3 . Place or country of destination : Egypt 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 98 550 tonnes ( 135 000 tonnes of cereals) 6 . Number of lots : seven lots of 12 500 tonnes and one lot of 11 050 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, Paris 7e (telex 270 807) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5 % minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in bags,  jute sacks of a minimum weight of 650 g, or  composite sacks jute/polypropylene of a minimum weight of 375 g  net weight of the bags : 68 kg  marking on the bags (in letters at least 5 cm high) : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period. 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 October 1983 16. Shipment period : 1 November to 15 December 1983 17. Security : 12 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Egypt, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200, rue de la Loi, B-1049 Brussels . 6 . 10 . 83 No L 273/23Official Journal of the European Communities BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 500 SCA Mutuelle Nogent et Trainel Quai Sarrail, F-10400 Nogent/Seine LuyÃ ¨res (10) 1 250 SCA Mutuelle Nogent et Trainel Quai Sarrail, F-10400 Nogent/Seine LuyÃ ¨res (10) - 1 503 SCA SCARM BP 34, F-10101 Romilly/Seine Cedex Arcy (10) 800 Ets Savary Villemaur-sur-Vanne Villemaur (10) 2 000 SCA d'Arcy F- 1 0700 Arcy-sur-Aube Arcy (10) 3 572 SCA SCARM BP 34, F-10101 Romilly/Seine Cedex UNCAC ChÃ ¢lons (51 ) 5 000 CAAR  CoopÃ ©rative agricole de l'arrondissement de Reims 16, bd du Val de Vesle, F-51064 Reims Reims Vrilly (51 ) 1 500 CAAR  CoopÃ ©rative agricole de l'arrondissement de Reims 16, bd du Val de Vesle , F-51064 Reims Reims (51 ) 1 000 SCA de Dormans BP 2, F-51700 Dormans Montmirail (51 ) 17 125 2 1 500 SCA d'Ã pernay 15, quai de Lisle-Belon, F-51200 Ã pernay Ã pernay (51 ) 500 CAAR  CoopÃ ©rative agricole de l'arrondissement de Reims 16, bd du Val de Vesle, F-51064 Reims Pontfaverger (51 ) 2 000 CAAR  CoopÃ ©rative agricole de l'arrondissement de Reims 16, bd du Val de Vesle, F-51064 Reims Bazancourt (51 ) 800 SCA de Dormans BP 2, F-51700 Dormans Orbais (51 ) 1 000 SCA de Sainte-Menehould Valmy, F-51800 Sainte-Menehould UNCAC ChÃ ¢lons (51 ) 700 SCA de La-FertÃ ©-Chevresis F-02270 CrÃ ©cy-sur-Serre La-FertÃ ©-Chevresis (02) 2 500 SCA de La-FÃ ¨re-en-Tardenois F-02130 FÃ ¨re-en-Tardenois FÃ ¨re-en-Tardenois (02) 2 000 UCAP F-80500 Montdidier Languevoisin (80) 500 SCA Villiers-Bocage F-80260 Villiers-Bocage Flesselles (80) 3 650 Ets Bach Place du Gal-Viard, F-21310 Mirebeau/BÃ ¨ze Villier-le-Sec (52) 1 975 SCARM Avenue du ChÃ ¢teau, F-10101 Romilly/Seine UNCAC Grande-Paroisse (77) 17 125 No L 273/24 Official Journal of the European Communities 6. 10 . 83 Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 3 2 150 SCA de Villiers 61 , rue de la Gare, F-77560 Villiers-Saint-Georges Villiers-Saint-Georges (77) 950 SCA de Villiers 61 , rue de la Gare, F-77560 Villiers-Saint-Georges Provins (77) 1 000 CFPEI 1 , bd des Marins, F-36006 ChÃ ¢teauroux Neuvy-Pailloux (36) 1 000 CFPEI 1 , bd des Marins, F-36006 ChÃ ¢teauroux Brion (36) 3 812 UCAP BP 47, 36, rue de Noyon, F-80500 Montdidier Languevoisin (80) 1 200 Ets Chaboude 197, rue de Plain , F-51000 Courtisols UNCAC ChÃ ¢lons (51 ) 3 500 Ets Chaboude 197, rue de Plain, F-51000 Courtisols ChÃ ¢lons (51 ) 2 000 Ets Chaboude 197, rue de Plain , F-51000 Courtisols Courtisols (51 ) 1 513,7 SCA de Dormans Port de Dormans, F-51700 Dormans ChÃ ¢lons (51 ) 17 125,7 4 5 500 MAGEFI 83, avenue de la Grande ArmÃ ©e, F-75782 Paris Cedex 16 Sallanches (74) 2 000 SCA de Sainte-Menehould F-51800 Sainte-Menehould UNCAC ChÃ ¢lons (51 ) 2 570 SCA COPAC Saint-Julien-les-Villas UNCAC ChÃ ¢lons (51 ) 7 055 SCA d'Arcy-sur-Aube F-10700 Arcy-sur-Aube Mailly ( 10) 17 125 5 2 900 SCAEL 15, place des Halles, F-28000 Chartres Voves (28) 2 290 SCARM Avenue du ChÃ ¢teau, F- 10101 Romilly/Seine La-Grande-Paroisse (77) 3 000 Ets Meunier 9 , place du Grand Puits, F-79190 SauzÃ ©-Vaussais Saint-Saviol (79) 3 000 Ets Bellane Route de Saumur, F-79100 Thouars Thouars (79) 3 710 Ets Cellerin F-37160 Descartes Avanton (86) 2 225 La Franciade 11 , rue Franciade, F-41007 Blois Cedex Montoire-sur-le-Loir (41 ) 17 125 6 . 10 . 83 Official Journal of the European Communities No L 273/25 Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 6 5 125 SGS  SociÃ ©tÃ © gÃ ©nÃ ©rale de surveillance Magasin B Chemin de Lissandre, Lormont Lormont (33) 4 000 SICA Silo de Frouard 61 , rue La Fayette , F-75441 Paris Cedex Frouard (54) 5 000 SCAEL 15, place des Halles, F-28000 Chartres Voves (28) 3 000 UGCAF 61 , rue La Fayette, F-75441 Paris Cedex 09 Gennevilliers (92) 17 125 7 7 500 SICA Agri Adour Avenue Gaston Phoebus, BP 64, F-64230 Lescar Ramous (64) 7 640 CPB 9, rue Ozenne, Toulouse TrÃ ¨bes (1 1 ) 15 140 8 945 SCA Arcy/Aube Villette-sur-Aube, F- 1 0700 Arcy/Aube Mailly ( 10) 2 000 SCARM BP 34, F-10101 Romilly/Seine Cedex UNCAC ChÃ ¢lons (51 ) 3 000 CAAR  CoopÃ ©rative agricole de l'arrondissement de Reims 16, bd du Val de Vesle , F-51064 Reims BÃ ©theny (51 ) 1 400 Ets Chaboude 197, rue du Plain , F-51000 Courtisols Somme-YÃ ¨vre (51 ) 3 028 SCARM Avenue du ChÃ ¢teau, F-10101 Romilly/Seine La-Grande-Paroisse (77) 2 225 La Franciade 11 , rue Franciade, F-41007 Blois Cedex Montoire-sur-le-Loir (41 ) 500 Ets Barbary La-Marolle-en-Sologne, Loir-et-Cher La Marolle (41 ) 2 258 UCAP BP 47, 36 , rue de Noyon, F-80500 Montdidier Languevoisin (80) 1 769 UGCAF 61 , rue Lafayette, F-75491 Paris Cedex 09 Gennevilliers (92) 17 125